J-S03040-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    EDWARD LOWE BAKER, JR.                     :
                                               :
                       Appellant               :   No. 911 WDA 2021

              Appeal from the PCRA Order Entered June 29, 2021
      In the Court of Common Pleas of Beaver County Criminal Division at
                        No(s): CP-04-CR-0001284-2016


BEFORE: LAZARUS, J., SULLIVAN, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                       FILED: MARCH 10, 2022

        Edward Lowe Baker, Jr. (Baker) appeals from the June 29, 2021 order

of the Court of Common Pleas of Beaver County (PCRA court) dismissing his

petition pursuant to the Post-Conviction Relief Act.1    We affirm.

        We have previously summarized the facts of this case as follows:

        [Baker’s] former girlfriend, Addaleigh Huzyak (“the Victim”) ended
        their six-month relationship in late May of 2016. Late in the
        evening on June 5, 2016, [Baker] entered the Victim’s apartment
        and waited for her to come home from her shift at work, which
        ended at 11:00 p.m. When the Victim arrived home, she was
        annoyed to see [Baker] and said she was going to call for help.
        [Baker] shot her in the face to disable her, slit her throat twice,
        fatally shot her in the back of the head, and then had sexual
        intercourse with her. [Baker] escaped through a window.

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   42 Pa.C.S. §§ 9541 et seq.
J-S03040-22


        Authorities apprehended [Baker] in Winchester, Kentucky, on
        June 7, 2016. Pennsylvania State Troopers Jason Domenick and
        Christopher Birckbichler proceeded to Winchester that day and
        interviewed [Baker] in the Winchester Police Station. Prior to the
        interview, Trooper Birckbichler discussed with [Baker] his
        Miranda2 rights, and [Baker] completed a waiver form. During
        the interview, [Baker] confessed to killing the Victim. [Baker] was
        extradited to Pennsylvania the next day. Prior to trial, [Baker]
        filed a motion to suppress his confession and a petition for writ of
        habeas corpus, which the trial court denied.

        2   Miranda v. Arizona, 384 U.S. 436 (1966).

Commonwealth v. Baker, 201 A.3d 791, 794–95 (Pa. Super. 2018)

(citations omitted), allocator denied, 215 A.3d 963 (Pa. June 19, 2019). Baker

was convicted of first-, second- and third-degree murder, rape, burglary and

criminal trespass.2        He was sentenced to an aggregate term of life

imprisonment with a consecutive period of ten to twenty years’ incarceration.

        On direct appeal, Baker challenged the sufficiency and weight of the

evidence to support his convictions and the denial of his motion to suppress

his confession. He argued that his confession was involuntary because the

Pennsylvania State Troopers who interviewed him in Kentucky did not inform

him that his family had retained counsel on his behalf. Trial counsel had told

the troopers that Baker should not be interviewed without counsel present.

Id. at 801-02.       Relying on Moran v. Burbine, 475 U.S. 412 (1986), we

concluded that Baker’s waiver of his Miranda rights and subsequent



____________________________________________


2   18 Pa.C.S. §§ 2502(a)-(c), 3121(a)(1), 3502(a)(2) & 3503(a)(1)(i).


                                           -2-
J-S03040-22


confession were knowing and voluntary. Id. We affirmed his judgment of

sentence and our Supreme Court denied further review.

       Baker filed the instant timely petition on March 6, 2020, arguing that

trial counsel was ineffective for failing to seek suppression on the basis that

he had invoked his right to counsel before he gave his videotaped confession.

He averred that after his arrest, he was interviewed by a pretrial services

employee who asked him if he wanted an attorney. He responded that he did.

Baker alleged that the troopers who interviewed him were aware that he had

spoken with this woman but sought a Miranda waiver and interrogated him

regardless. He contended that his confession would have been suppressed if

trial counsel had raised this issue.

       The PCRA court appointed counsel who subsequently filed a petition to

withdraw and a Turner/Finley3 no-merit letter.         Counsel concluded that

Baker was not entitled to relief because his claim had been previously litigated,

as trial counsel had challenged the voluntariness of Baker’s Miranda waiver

in the trial and appellate proceedings. The PCRA court issued a notice of intent

to dismiss the petition without a hearing.       Baker filed a pro se response

arguing that the issue raised in his petition was distinct from the suppression

claim trial counsel had litigated.



____________________________________________


3Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth v.
Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).


                                           -3-
J-S03040-22


       The PCRA court subsequently issued an order and opinion dismissing

the petition and granting PCRA counsel’s petition to withdraw.       It held the

claim had no arguable merit and that trial counsel had a reasonable basis

pursuing alternate grounds for suppression.        Baker timely appealed.   The

PCRA court did not order him to file a concise statement pursuant to Pa. R.A.P.

1925(b), but issued a brief statement referring to its opinion and order as the

basis for dismissing the petition.

       Baker raises two issues on appeal: whether trial counsel was ineffective

for failing to argue that he validly invoked his right to counsel during his

pretrial services interview and whether the PCRA court erred in dismissing his

petition without a hearing.4        He argues that after he invoked his right to

counsel when speaking to the pretrial services employee, the troopers were

prohibited from interrogating him under Edwards v. Arizona, 451 U.S. 477

(1981). As his issues are related, we address them together.




____________________________________________


4 “The standard of review of an order dismissing a PCRA petition is whether
that determination is supported by the evidence of record and is free of legal
error.” Commonwealth v. Weimer, 167 A.3d 78, 81 (Pa. Super. 2017).
“The PCRA court’s findings will not be disturbed unless there is no support for
the findings in the certified record.” Id. (citation omitted). “[A] PCRA court
has discretion to dismiss a PCRA petition without a hearing if the court is
satisfied that there are no genuine issues concerning any material fact; that
the defendant is not entitled to post-conviction collateral relief; and that no
legitimate    purpose     would    be   served     by  further    proceedings.”
Commonwealth v. Brown, 161 A.3d 960, 964 (Pa. Super. 2017) (citations
omitted).

                                           -4-
J-S03040-22


      Initially, the Commonwealth argues that Baker is not entitled to relief

because his suppression claim was previously litigated.        See 42 Pa.C.S.

§ 9543(a)(3) (stating that to be eligible for PCRA relief, a petitioner must

plead and prove that “the allegation of error has not been previously litigated

or waived”).   We disagree.    A claim is previously litigated if “the highest

appellate court in which the petitioner could have had review as a matter of

right has ruled on the merits of the issue.” 42 Pa.C.S. § 9544(a)(2). “Whether

an issue was previously litigated turns on whether [the issue] constitutes a

discrete legal ground or merely an alternative theory in support of the same

underlying issue that was raised on direct appeal.”       Commonwealth v.

Small, 980 A.2d 549, 569 (Pa. 2009) (cleaned up).

      Baker argued in the trial and appellate proceedings that his confession

was involuntary because trial counsel had told the troopers not to interview

him without counsel present. Here, he argues that he personally invoked his

right to counsel before his confession, independent of his attorney’s

instructions to the troopers. This is not merely a different theory in support

of the same issue, but rather a discrete basis for relief. Small, supra. Neither

the trial court nor this Court has addressed whether Baker invoked his right

to counsel; we only passed on whether trial counsel’s actions outside of

Baker’s knowledge rendered his waiver involuntary. Accordingly, the instant

issue has not been previously litigated and we proceed to consider the merits.




                                     -5-
J-S03040-22


      “[T]o   succeed    on   an   ineffectiveness   claim,   a   petitioner   must

demonstrate that: the underlying claim is of arguable merit; counsel had no

reasonable basis for the act or omission in question; and he suffered prejudice

as a result[.]”   Commonwealth v. Laird, 119 A.3d 972, 978 (Pa. 2015)

(citations omitted).    Counsel cannot be ineffective for failing to pursue a

meritless claim. Commonwealth v. Tarver, 420 A.2d 438, 438 (Pa. 1980).

Finally, we presume that counsel has rendered effective assistance.            See

Commonwealth v. Treiber, 121 A.3d 435, 445 (Pa. 2015).

      Baker argues that trial counsel was ineffective for failing to assert that

his confession should be suppressed under the Miranda-Edwards line of

cases because he invoked his right to counsel during his bail interview. The

United States Supreme Court has explained:

      In [Miranda], we established a number of prophylactic rights
      designed to counteract the “inherently compelling pressures” of
      custodial interrogation, including the right to have counsel
      present. Miranda did not hold, however, that those rights could
      not be waived. On the contrary, the opinion recognized that
      statements elicited during custodial interrogation would be
      admissible if the prosecution could establish that the suspect
      “knowingly and intelligently waived his privilege against self-
      incrimination and his right to retained or appointed counsel.”

      In [Edwards], we established a second layer of prophylaxis for
      the Miranda right to counsel: Once a suspect asserts the right,
      not only must the current interrogation cease, but he may not be
      approached for further interrogation “until counsel has been made
      available to him,”—which means, we have most recently held, that
      counsel must be present, Minnick v. Mississippi, 498 U.S. 146
      [] (1990). If the police do subsequently initiate an encounter in
      the absence of counsel (assuming there has been no break in
      custody), the suspect’s statements are presumed involuntary and
      therefore inadmissible as substantive evidence at trial, even

                                       -6-
J-S03040-22


       where the suspect executes a waiver and his statements would be
       considered voluntary under traditional standards.

McNeil v. Wisconsin, 501 U.S. 171, 176–77 (1991) (cleaned up). A suspect

must invoke his right to counsel unambiguously to end an interrogation.

Commonwealth v. Frein, 206 A.3d 1049, 1065 (Pa. 2019).

       Baker is entitled to no relief. As the PCRA court noted, the protections

of Miranda and Edwards apply to a suspect who is subject to custodial

interrogation.    Here, Baker asserts that he informed a pretrial services

employee that he wanted an attorney during a bail interview following his

arrest. While he was undisputedly in custody, our Supreme Court has held

that   bail   interviews   and   other   routine   booking   questions   are   not

“interrogation” for the purposes of Miranda. Commonwealth v. Daniels,

644 A.2d 1175, 1181 (Pa. 1994) (“[I]nformation obtained via routine

questions designed to secure biographical data necessary to complete booking

or pre-trial services is exempt from Miranda’s coverage.”). At his suppression

hearing, Baker testified that in addition to asking if he needed an attorney,

the employee asked him for biographical data such as his Social Security

number, address and father’s name. N.T., 10/21/16, at 74-75. He confirmed

that this interview was related to his bail conditions. Id. He did not testify,

and there is no indication in the record, that the employee asked him any

questions regarding his offenses or designed to elicit a confession.

       Pursuant to Daniels, this interview was not an interrogation and Baker’s

rights under Miranda and Edwards were not implicated. Accordingly, trial

                                         -7-
J-S03040-22


counsel was not ineffective for failing to argue that Baker invoked his right to

counsel during this interview. His Fifth Amendment right to counsel attached

when he was later subjected to custodial interrogation by the troopers, and

we previously determined that Baker knowingly and voluntarily waived his

right to counsel at that time. Baker, supra. Additionally, as there are no

genuine issues of material fact, the PCRA court did not err in dismissing the

petition without a hearing.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/10/2021




                                     -8-